Citation Nr: 1232211	
Decision Date: 09/19/12    Archive Date: 09/24/12

DOCKET NO.  07-18 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease (GERD) with chest pain, heartburn, and difficulty breathing, to include as secondary to service-connected hypertension, lumbar disc disease, arthritis of the neck, dysthymia, and headaches.

2.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for gastritis with nausea and abdominal distress, to include as secondary to service-connected hypertension, lumbar disc disease, arthritis of the neck, dysthymia, and headaches; and, if so, whether service connection is warranted.

3.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected hypertension, lumbar disc disease, arthritis of the neck, dysthymia, and headaches; and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to October 1995.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from December 2005 and January 2008 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran originally requested a Travel Board hearing in his May 2007 substantive appeal; however, in an April 2008 statement, the Veteran withdrew his request for a Board hearing.  The hearing request is therefore deemed withdrawn.  38 C.F.R. § 20.704(e) (2011).

The Veteran has submitted additional evidence as well as a waiver of agency of original jurisdiction (AOJ) consideration dated September 2012.  38 C.F.R. § 20.1304 (2011).  Therefore, the Board may properly consider such newly received evidence.

The issues of (1) entitlement to a disability rating in excess of 20 percent for lumbar disc disease; (2) entitlement to a disability rating in excess of 10 percent for arthritis of the neck; (3) entitlement to a disability rating in excess of 10 percent for headaches; and (4) entitlement to a compensable rating for hearing loss have been raised by the record, but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.

The issues of entitlement to service connection for GERD with chest pain, heartburn, and difficulty breathing; and entitlement to service connection for gastritis with nausea and abdominal distress, both to include as secondary to service-connected hypertension, lumbar disc disease, arthritis of the neck, dysthymia, and headaches, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed decision issued in March 1998, the RO denied the Veteran's claim of entitlement to service connection for gastritis/nausea.

2.  Evidence added to the record since the final March 1998 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for gastritis with nausea and abdominal distress.

3.  In an unappealed decision issued in December 2003, the RO denied the Veteran's claim of entitlement to service connection for sleep apnea.

4.  Evidence added to the record since the final December 2003 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for obstructive sleep apnea.

5.  Resolving reasonable doubt in favor of the Veteran, obstructive sleep apnea is etiologically related to his military service and to his service-connected lumbar disc disease and arthritis of the neck.


CONCLUSIONS OF LAW

1.  The March 1998 rating decision that denied the Veteran's claim of entitlement to service connection for gastritis/nausea is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1997) [(2011)].

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for gastritis with nausea and abdominal distress.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3.  The December 2003 rating decision that denied the Veteran's claim of entitlement to service connection for sleep apnea is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003) [(2011)].

4.  New and material evidence has been received to reopen the claim of entitlement to service connection for obstructive sleep apnea.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

5.  The criteria for service connection for obstructive sleep apnea have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

As the Board's decision to reopen the Veteran's claims of entitlement to service connection for gastritis with nausea and abdominal distress and entitlement to service connection for obstructive sleep apnea, and its decision to grant the claim of entitlement to service connection for obstructive sleep apnea, are completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.

Consideration of the merits of the issues of entitlement to service connection for GERD with chest pain, heartburn, and difficulty breathing, and entitlement to service connection for gastritis with nausea and abdominal distress, is deferred pending additional development consistent with the VCAA.

II.  Analysis

A.  Whether to Reopen a Claim of Entitlement to Service Connection for Gastritis with Nausea and Abdominal Distress, to include as Secondary to Service-Connected Hypertension, Lumbar Disc Disease, Arthritis of the Neck, Dysthymia, and Headaches

In his October 2007 claim, the Veteran contends that his abdominal distress results from his medications for his service-connected disabilities.  The Veteran reasserted his contention in a November 2007 letter, his February 2008 notice of disagreement, and his September 2008 substantive appeal.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in- service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304. See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.

In addition, a disability can be service-connected on a secondary basis if it is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310(a).  Moreover, secondary service connection may be established, as well, by any increase in severity (i.e., aggravation) of a nonservice-connected condition that is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310(b), effective October 10, 2006.  See 71 Fed. Reg. 52,744-52,747 (September 7, 2006).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995); Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's claim for service connection for gastritis/nausea was originally denied in a March 1998 rating decision in which the RO found that no permanent residual or chronic disability subject to service connection is shown by the Veteran's service treatment records or by the evidence following service.  The March 1998 rating decision constitutes the last prior final denial of the Veteran's claim.  At the time of the March 1998 rating decision, the RO considered the Veteran's service treatment records from October 1972 to October 1995, VAOPC Jacksonville, Florida outpatient treatment reports from January 1995 to March 1997, June 1997 VA examination reports, and the Veteran's lay statements.

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

In March 1998, the Veteran was advised of the decision and his appellate rights. However, no further communication regarding his claim of entitlement to service connection for gastritis with nausea and abdominal distress was received until October 2007, when VA received his application to reopen such claim.  Therefore, the March 1998 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1997) [(2011)].  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claim for service connection for gastritis with nausea and abdominal distress was received prior to the expiration of the appeal period stemming from the March 1998 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Changes to the definition of new and material evidence as set forth in 38 C.F.R. § 3.156(a) have been made.  These changes apply to claims to reopen received on or after August 29, 2001.  See 66 Fed. Reg. 45,620 (August 29, 2001).  As the Veteran filed his application to reopen his claim of entitlement to service connection for gastritis with nausea and abdominal distress in October 2007, the definition of new and material evidence effective August 29, 2001, found at 38 C.F.R. § 3.156(a), applies in this case.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179 (2003); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Since the March 1998 rating decision, additional evidence consisting of VA treatment records, a VA compensation and pension examination report, and the Veteran's statements has been received.  The January 2008 VA examiner's report includes a reference to subjective reports of symptoms of gastritis which were not objectively confirmed because the Veteran had not had an upper endoscopy or upper GI.  Additionally, beginning in October 2007, the Veteran has asserted that he experiences abdominal distress which results from his medications for his service-connected disabilities.

The Board concludes that the evidence received since the prior final denial is new in that it was not previously of record.  It is material because it relates to unestablished facts necessary to substantiate the Veteran's claim.  Specifically, the newly received evidence reflects that the Veteran experiences symptoms of abdominal distress which may be attributable to his medications for service-connected disabilities.  Therefore, the Board finds that the new evidence tends to prove previously unestablished facts necessary to substantiate the underlying claim of service connection for gastritis with nausea and abdominal distress.  Consequently, the newly received evidence raises a reasonable possibility of substantiating the Veteran's claim.  Accordingly, the claim of entitlement to service connection for gastritis with nausea and abdominal distress is reopened.

B.  Whether to Reopen a Claim of Entitlement to Service Connection for Obstructive Sleep Apnea, to include as Secondary to Service-Connected Hypertension, Lumbar Disc Disease, Arthritis of the Neck, Dysthymia, and Headaches

In his August 2005 claim, June 2006 notice of disagreement, and May 2007 substantive appeal, the Veteran contends that his sleeping disorder began during service.  In an October 2008 statement, the Veteran attributed his sleeping disorder to his service-connected headaches and arthritis of the neck.

The Veteran's claim for service connection for sleep apnea was originally denied in a March 1998 rating decision in which the RO found that there was no record of sleep apnea showing a chronic disability subject to service connection.  The Veteran filed a request to reopen his claim for entitlement to service connection for sleep apnea in August 2003, and the RO denied that claim in a December 2003 rating decision in which it found that there was no evidence which shows in-service onset or aggravation, or any link between sleep apnea and the Veteran's service-connected hypertension.  The December 2003 rating decision constitutes the last prior final denial of the Veteran's claim.  At the time of the December 2003 rating decision, the RO considered the Veteran's service treatment records from October 1972 to October 1995, VAOPC Jacksonville, Florida outpatient treatment reports from January 1995 to March 1997, June 1997 VA examination reports, additional treatment records, and the Veteran's lay statements.

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

In December 2003, the Veteran was advised of the decision and his appellate rights. However, no further communication regarding his claim of entitlement to service connection for sleep apnea was received until August 2005, when VA received his application to reopen such claim.  Therefore, the December 2003 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003) [(2011)].  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claim for service connection for sleep apnea was received prior to the expiration of the appeal period stemming from the December 2003 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

As the Veteran filed his application to reopen his claim of entitlement to service connection for sleep apnea in August 2005, the definition of new and material evidence effective August 29, 2001, found at 38 C.F.R. § 3.156(a), applies in this case.

Since the December 2003 rating decision, additional evidence consisting of VA treatment records, lay statements from the Veteran's daughter and ex-spouse, and his own lay statements has been received.  These records include lay testimony that the Veteran had symptoms of sleep apnea during service.  Additionally, these records include a VA Advanced Registered Nurse Practitioner (ARNP)'s opinion that the Veteran's obstructive sleep apnea (OSA) is most likely due to medications for chronic pain.

The Board concludes that the evidence received since the prior final denial is new in that it was not previously of record.  It is material because it relates to unestablished facts necessary to substantiate the Veteran's claim.  Specifically, the newly received evidence reflects that the Veteran experienced symptoms of sleep apnea during service, and that his sleep apnea is most likely due to his medications for chronic pain.  Therefore, the Board finds that the new evidence tends to prove previously unestablished facts necessary to substantiate the underlying claim of service connection for sleep apnea.  Consequently, the newly received evidence raises a reasonable possibility of substantiating the Veteran's claim.  Accordingly, the claim of entitlement to service connection for sleep apnea is reopened.

C.  Service Connection for Obstructive Sleep Apnea, to include as Secondary to Service-Connected Hypertension, Lumbar Disc Disease, Arthritis of the Neck, Dysthymia, and Headaches

As noted above, the Veteran contends in his August 2005 claim, June 2006 notice of disagreement, and May 2007 substantive appeal that his sleeping disorder began during service.  In an October 2008 statement, the Veteran attributed his sleeping disorder to his service-connected headaches and arthritis of the neck.

Additionally, in August 2005, both the Veteran's daughter and his ex-spouse submitted lay statements to the effect that the Veteran snored loudly and had difficulty sleeping at night while in service.

The Veteran's service treatment records include no complaints, diagnosis, or treatment of obstructive sleep apnea.  In his July 1995 Report of Medical History, the Veteran checked a box indicating that he did not have, and had never had, frequent trouble sleeping.  However, the Veteran's July 1995 Report of Medical Examination for retirement from service was marked as "Incomplete Physical."

After service, a VA physician diagnosed the Veteran with "?SLEEP APNEA" in July 2001.  In July 2003, a VA physician diagnosed the Veteran with obstructive sleep apnea syndrome; VA clinicians again diagnosed the Veteran with sleep apnea in June 2004, February 2005, September 2005, and July 2011.

In September 2005, the Veteran's treating VA ARNP opined that the Veteran's OSA was "most likely due to medications for chronic pain."  The Board notes that the Veteran is currently in receipt of service connection for multiple disability for which he takes pain medication, including lumbar disc disease and arthritis of the neck.

Competent medical evidence includes statements from a person qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1).  As the September 2005 VA ARNP is so qualified, her medical opinion constitutes competent medical evidence.

The Board finds that the Veteran and his daughter and ex-spouse are competent to report that he experienced difficulty sleeping during and after service.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) ("Competent lay evidence" is evidence provided by a person who has personal knowledge derived from his own senses); 38 C.F.R. § 3.159(a)(2) ("Competent lay evidence" is any evidence not requiring that the proponent have specialized education, training or experience, but is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person).  See also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).

In addition to evaluating competence, the Board has a duty to assess the credibility of the evidence of record.  Smith v. Derwinski, 1 Vet. App. 235, 237-38 (1991); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Although the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence of the in-service event-see Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006)-the Board may discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

The Board finds that the reports from the Veteran, his ex-spouse, and his daughter of his symptoms are credible.  While the Board is cognizant that the Veteran denied having frequent trouble sleeping in his July 1995 Report of Medical History, the Board finds that this evidence is outweighed by the highly specific and descriptive lay statements provided by the Veteran's daughter and ex-spouse, and by the consistency of the Veteran's statements throughout the claim.

Furthermore, the Board finds that the September 2005 VA ARNP's opinion that the Veteran's OSA is most likely due to medications for chronic pain is credible, based on that clinician's duty to offer truthful opinions.  Although the Board is aware that the VA ARNP did not specify the sources of the chronic pain for which the Veteran was taking medications, the Board notes that the Veteran takes pain medications for his service-connected lumbar disc disease and arthritis of the neck.

Therefore, attributing the benefit of the doubt to the Veteran, the Board finds that obstructive sleep apnea warrants service connection based on the September 2005 VA ARNP's opinion, the lay statements showing continuous symptoms of difficulty sleeping and snoring since service, and the absence of any opinion to the contrary.  Accordingly, service connection for the Veteran's obstructive sleep apnea is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence has been received, and the appeal to reopen a claim of entitlement to service connection for gastritis with nausea and abdominal distress is granted.

New and material evidence has been received, and the appeal to reopen a claim of entitlement to service connection for obstructive sleep apnea is granted.

Service connection for obstructive sleep apnea is granted.




REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

While on remand, the Veteran should be given an opportunity to identify any healthcare provider who treated him for GERD with chest pain, heartburn, and difficulty breathing; and his gastritis with nausea and abdominal distress.  Thereafter, any identified records, to include those from the Jacksonville, Florida, and Gainesville, Florida VA Medical Centers dated from December 2011 to the present that are not already included in the claims file, should be obtained for consideration in the Veteran's appeal.

While the Board acknowledges the Veteran's November 2007 statement to the effect that he does not have evidence that his GERD or gastritis existed or were incurred during service, a review of his service treatment records includes a March 1995 complaint of loose stools, gassiness, and cramping, and a diagnosis of "gastro-improving."  Where, as here, a theory of entitlement is reasonably raised by the record, the Board must consider and develop that theory.  Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008).  Furthermore, once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In this case, VA provided a records-review examination in January 2008, but the examiner limited his enquiry to whether the Veteran's GERD and gastritis were secondary to his medications for his service-connected disabilities.

Therefore, on remand, the Veteran should be provided with a new VA examination, and the examiner should determine whether it is at least as likely as not that the Veteran's GERD and gastritis resulted from his service.  The examiner should consider the Veteran's March 1995 service treatment record discussing gastrological complaints in the opinion.  Additionally, the examiner should determine whether the medications that the Veteran has taken for his service-connected disabilities at least as likely as not caused or aggravated (i.e., permanently increased in severity beyond the natural progress of the disease) his GERD and gastritis.  In that opinion, the examiner should consider any new medications that the Veteran has taken for his service-connected disabilities since the January 2008 VA examination, including any medications for those disabilities which have become service-connected since the January 2008 examination.

Moreover, while on remand, the Veteran should be provided with notice compliant with the VCAA as to the secondary aspect of his claims.

Lastly, the Board notes that Virtual VA shows additional treatment records which reference the Veteran's GERD.  These records were on file prior to the Board's receipt of the Veteran's claim.  The Board finds that the Veteran should be issued a supplemental statement of the case regarding the VA treatment records from 1998 to March 2012.  See 38 C.F.R. § 19.31 (2011)

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with proper notice in accordance with the VCAA regarding the evidence and information necessary to substantiate his claims of entitlement to service connection for GERD with chest pain, heartburn, and difficulty breathing; and gastritis with nausea and abdominal distress, to include as secondary to his service-connected disabilities.

2.  The Veteran should be given an opportunity to identify any healthcare provider who treated him for his GERD with chest pain, heartburn, and difficulty breathing; and gastritis with nausea and abdominal distress.  After securing any necessary authorization from him, obtain all identified treatment records, to include the records from the Jacksonville, Florida, and Gainesville, Florida VA Medical Centers dated from December 2011 to the present that are not already included in the claims file.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After obtaining the records described above, the Veteran should be scheduled for an appropriate VA examination in order to determine the nature and etiology of his claimed GERD with chest pain, heartburn, and difficulty breathing; and gastritis with nausea and abdominal distress.  All indicated tests and studies should be undertaken.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.

The examiner must identify all gastrointestinal disorders found to be present, including gastritis and GERD.  With respect to each such disorder diagnosed, the examiner should offer an opinion as to whether it is at least as likely as not (at least a 50-50 probability) related to the Veteran's military service.  In offering an opinion, the examiner must consider the full record, to include the March 1995 service treatment record of gastrological symptoms and diagnosis.

Also, with respect to each such disorder diagnosed, the examiner should offer an opinion on whether it is at least as likely as not caused or aggravated (i.e., permanently increased in severity beyond the natural progress of the disease) by his service-connected disabilities, to include the medications taken for those disabilities.  In this regard, the examiner should report all medications the Veteran takes or has taken for his service-connected disabilities and should state whether any medication singly or jointly caused or aggravates any found gastrointestinal disability, including gastritis and GERDs.

The rationale for all opinions offered should be provided.  If an opinion cannot be offered without speculation such should be stated and the rationale for such should be explained.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case which takes into consideration all relevant evidence since the June 2008 statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
K.OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


